People v Marin (2015 NY Slip Op 00477)





People v Marin


2015 NY Slip Op 00477


Decided on January 20, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2015

Tom, J.P., Saxe, Feinman, Clark, Kapnick, JJ.


13985

[*1] The People of the State of New York,	Dkt. 68075C/09 Respondent,
vJose Marin, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Frances A. Gallagher of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Lori Ann Farrington of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Colleen D. Duffy, J.), rendered April 12, 2012, convicting defendant, after a nonjury trial, of attempted assault in the third degree and harassment in the second degree, and sentencing him to a term of three months of intermittent imprisonment to be served on weekends, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The court found that the minor discrepancies in the testimony of a police witness did not undermine the officer's credibility, and we find no reason to disturb that determination. The evidence established the requisite intent for each conviction.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 20, 2015
CLERK